DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on October 18, 2022 is acknowledged.  
Status of the Claims
	Claims 8-20 are withdrawn and claims 1-7 will be examined on the merits.
Specification
The use of the term ERGER and DORMEX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolard et al (US 2019/0014784 A1) in view of Lürssen et al (U.S Patent no. 4,911,750), Tohbe et al (J. Japan. Soc. Hort. Sci. 67(6): 902-906, 1998 including English translation, 19 pp.) and Fritts et al (WO 2019/165172 A1).
The claims are drawn to an agricultural composition for breaking bud dormancy of woody perennial plants with mixture of an effective amount of 1-amino-1-cyclopropanecarboxylic acid (ACC) or salts thereof and a nitrogen containing fertilizer (calcium ammonium nitrate of 15-0-0 fertilizer, 17-0-0 fertilizer and 27-0-0 fertilizer) where the ratio of ACC to nitrogen containing fertilizer is about 1:0.3 to about 1:3,000.
Regarding claims 1-3, Woolard et al teach thidiazuron mixtures to promote or synchronizing bud breaks in woody perennials.  The mixture comprise of thidiazuron, nitrogen containing fertilizer 15-0-0 or 17-0-0 and ACC [0007], and mixtures thereof applied individually, sequentially or co-applied to first year wood of Concord grape vines [0031].  The amount of thidiazuron and second active agent is at a ratio of about 1:0.3 to about 1:3,000 [0007].  ERGER contained 15% total nitrogen as 3.1% ammoniacal nitrogen, 5.8% nitrate nitrogen, 6.1% urea nitrogen and 3.3% calcium derived from ammonium nitrate, calcium nitrate and urea at a total rate of 239,060 ppm [0029].  CAN17 contained 17% total nitrogen as 4.6% ammonium nitrogen, 11.6% nitrate nitrogen, 1.3% urea nitrogen and 8.8% calcium derived from ammonium nitrate and calcium nitrate at a total rate of 197,100 ppm [0030].  The preferred agricultural composition for breaking bud dormancy with thidiazuron and 15-0-0 fertilizer is a ratio from about 1:100 to about 1:3,000, preferably from about 1:500 to about 1:1,500, and more preferably 1:797 [0022].  The agricultural composition with ACC and 17-0-0 fertilizer is a ratio from about 1:100 to about 1:1,000, preferably from about 1:400 to about 1:700 and more preferably 1:657 [0023].  The agricultural composition with thidiazuron and ACC is at a ratio from about 1:2 to about 1:4 and preferably at about 1:3.3 [0024].
Although Woolard et al do not teach a mixture of ACC and nitrogen containing fertilizer.
Regarding claims 1-3, Lürssen et al discloses ACC (refers to active compound in U.S. 4,36,344) where the proportion by weight is 0.05 to 5 parts by weight for inhibiting plant growth activity in monocots (col. 66, lines 4-23).  Large amount of nitrogen fertilizer can be applied to the cereal without any danger and would increase yield (col. 66, lines 23-35).  The plant growth inhibiting composition is present in about 0.1 to 4 times the weight of the plant growth inhibiting composition (patent claim 2).
	The skilled artisan would have expected success in substituting Lürssen et al ACC and nitrogen containing fertilizer because Woolard et al teach that nitrogen containing fertilizer enhances plant growth in most plant species and have been shown to promote bud break and bud break in synchrony in apples, cherries and grapes [0005] and Lürssen teaches that nitrogen fertilizer with ACC would increase crop yield.  The skilled artisan could have substituted thidiazuron with ACC knowing that ACC and large amounts of nitrogen fertilizer can inhibit plant growth and break bud dormancy in woody perennial plants.
	The claimed method requires the ACC and nitrogen containing fertilizer at a ratio of 1:0.3 to about 1:3,000 which overlaps with the range of Lürssen et al range of 0.1 to 4 times the weight of plant growth inhibiting composition because Lürssen et al teach the application of active compound ACC with nitrogen fertilizer can produce large crop yield (col. 66).  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding claim 1, Tohbe et al teach cuttings of dormant ‘Delaware’ grapevine (woody perennial) were treated with ACC.  Dormant branches of single budded ‘Delaware’ were collected and sprayed with 0.1, 1 and 10mM ACC solution (p. 3 bridging p. 4 of translation).  After 26 days after treatment with ACC 65% or more broke bud dormancy (p. 6, 3rd paragraph of translation, Figs. 2 and 3).  The treatment with deep dormant stage at day 23 sprouting was observed with ACC while at day 32 sprouting was observed with the control (p. 6, last paragraph of translation).  The sprouting at day 36 with ACC treatment was 87% compared to the control of 37% (p. 7 bridging p. 8 of translation).  Treatment with ACC was very effective in breaking extreme dormancy period (p. 14, 1st paragraph of translation).
	The skilled artisan would have expected success in substituting Tohbe et al ACC for the thidiazuron in Woolard et al method of breaking bud dormancy in woody perennial plants because Woolard et al teach thidiazuron and nitrogen containing fertilizer where the amount of thidiazuron and nitrogen containing fertilizer is at a ratio of about 1:0.3 to about 1:3,000 to promote or synchronizing bud break in plants [0007].  The skilled artisan could have substituted the thidiazuron with ACC because Tohbe et at teach that ACC was effective in breaking bud dormancy.  Woolard et al further teach nitrogen containing fertilizer has been known to promote bud break and bud break synchrony in apples [0005].  Furthermore, Lürssen et al teach ACC and nitrogen containing fertilizer can aid in crop yield.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that ACC and nitrogen containing fertilizer would be effective in breaking bud dormancy.
	The person of ordinary skill would have reasonable expectation of success in applying ACC and nitrogen containing fertilizer to break bud dormancy in woody perennial plants because it is known that ACC and nitrogen containing fertilizer can break bud dormancy in woody perennial plants as taught by Tohbe et al and Woolard et al, respectively.  The skilled artisan would have been motivated to apply ACC and nitrogen containing fertilizer to woody perennial plants because the combination of ACC and nitrogen containing fertilizer would not harm the plant or animal health when compared to hydrogen cyanamide in breaking bud dormancy.  
	Regarding claims 1-3, Fritts et al teach promoting and synchronizing bud break in woody perennial plants with forchlorfenuron (CPPU) and effective amount of nitrogen containing fertilizer where the ratio is from about 1:0.3 to about 1:3,000.  The nitrogen containing fertilizer is 15-0-0, 17-0-0 and 27-0-0 [0023].  The agricultural composition for bud break of forchlorfenuron and 15-0-0 fertilizer is 1:100 to about 1:3,000, preferably from about 1:500 to about 1:1,500, and more preferably about 1:797 [0031].  The agricultural composition with forchlorfenuron and 17-0-0 fertilizer is from about 1:100 to about 1:1,000, preferably about 1:400 to about 1:700 and more preferably about 1:657 [0032].  
	The skilled artisan would have expected success in substituting Fritts et al CPPU for the thidiazuron in Woolard et al because Fritts et al teaches the nitrogen containing fertilizer is known to promote early bud break and bud break in apples, cherries and grapes [005].  Woolard et al also teach that nitrogen containing fertilizer enhances plant growth in most plant species, promoted bud break and bud break in synchrony in apples, cherries and grapes [0005].  Tohbe et at teach that ACC was effective in breaking bud dormancy.  Furthermore, Lürssen et al teach the application of active compound ACC with nitrogen fertilizer can produce large crop yield (col. 66).  Thus, the person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that ACC and nitrogen containing fertilizer when combined could break bud dormancy in woody perennial plants.
Regarding claims 4-7, none of the references specifically teach the ACC and 15-0-0 fertilizer at the ratio of about 1:10 to about 1:1,000 and ratio of about 1:60 to about 1:2,000.  Nor does the references teach the ACC and 17-0-0 fertilizer ratio of about 1:100 to about 1:3,000 and ratio of about 1:300 to about 1:1,000.  One of skilled in the art would have been motivated to adjust the ratio of ACC to nitrogen containing fertilizer as a routine experimentation for the desired results, breaking bud dormancy in woody perennial plants.  The amount of specific ingredient in the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameter is a routine practice that would have been obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It is noted that Woolard et al teach the amount of thidiazuron and second active agent (ERGER and CAN17) is at a ratio of about 1:0.3 to about 1:3,000 [0007].  In addition, Fritts et al teach for bud break the ratio of forchlorfenuron and 15-0-0 fertilizer is about  1:100 to about 1:3,000, preferably from about 1:500 to about 1:1,500, and more preferably about 1:797 [0031].  Consequently, a person of ordinary skill would have expected in success in substituting ACC for either thidiazuron or forchlorfenuron in Woolard et al and Fritts et al because Woolard et al and Fritts et al both teach nitrogen containing fertilizer as the second ingredient for breaking bud dormancy.  Tohbe et al teach that ACC was very effective in breaking extreme dormancy period.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that ACC and nitrogen containing fertilizer would be effective in breaking bud dormancy in woody perennial plants.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Inventors’ invention.
Additionally, Inventors are reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

                                                       Conclusion
No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661